Name: 90/14/EEC: Commission Decision of 20 December 1989 drawing up a list of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  agricultural activity;  means of agricultural production;  trade
 Date Published: 1990-01-11

 Avis juridique important|31990D001490/14/EEC: Commission Decision of 20 December 1989 drawing up a list of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species Official Journal L 008 , 11/01/1990 P. 0071 - 0072 Finnish special edition: Chapter 3 Volume 31 P. 0231 Swedish special edition: Chapter 3 Volume 31 P. 0231 *****COMMISSION DECISION of 20 December 1989 drawing up a list of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species (90/14/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), and in particular Article 8 thereof; Whereas, in order to draw up a list of third countries from which Member States may authorize importation of semen, it is appropriate to take account of firstly the list of third countries from which Member States authorize imports of bovine animals, secondly of third countries traditionally exporting semen to the Community and finally of the known animal health status of these countries; Whereas, while respecting the limitations arising from the adoption of the list, imports of semen shall continue to be subject to national provisions in respect of health and veterinary inspection in so far as they are not already subject to any Community health protection measures; Whereas further Community measures remain to be adopted in respect of importation of semen; whereas the Commission is continuing its task of preparing such measures with due speed; whereas in the meantime it is necessary to take the first step by drawing up a list of third countries from which Member States authorize importation of semen in order to avoid disruption of trade; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The importation of deep-frozen semen of domestic animals of the bovine species is allowed only from those third countries which appear on the list in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. ANNEX List of third countries from which Member States authorize importation of deep-frozen semen of domestic animals of the bovine species 1.2 // Australia Austria Canada Czechoslovakia Finland Hungary New Zealand // Poland Romania Sweden Switzerland United States of America Yugoslavia